DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 	Claims 1, and 6-15, are pending and being examined.

Response to Amendment
The previous rejection of Claims 1, 6-8, 12 and 13, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, of copending Application No. 17/309199 (App. No. 17/309199) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1, 6-8, 12 and 13, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, of copending Application No. 17/310464 (App. No. 17/310464) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1, and 6-13, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 11-14, of copending Application No. 17/428705 (App. No. 17/428705) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-14 under 35 U.S.C. 102(a)(1) as being anticipated by EP 2468791 A1 to Bracht et al. (hereinafter Bracht) is withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 6-14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 14, recites “R1 is selected from a group consisting of an alkyl, -CH2-O-R5, -CH2-O-(C(C=O)-R6, or -CH2-NR7R8…” This claim is indefinite because it is a closed group Markush claim (i.e. consisting of) and the “or” makes it unclear as to what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h) e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C".
Claims 6-12 are dependent claims which fail to alleviate the issues above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-15, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26-27, 33, 36-41, 48-50 of copending Application No. 17/257749 (App. No. 17/257749). 

Claims 1 and 6-15 are taught by claims 26-27, 33, 36-41, 48-50 of App. No. 17/257749. App. No. 17/257749 claims applying an adhesive comprising a compound A, a curing compound B, and optionally a compound C with a functional group reactive toward SH groups (claim 1). The compound A is specifically, the compound 
    PNG
    media_image1.png
    125
    220
    media_image1.png
    Greyscale
, (claim 36), which meets the five-membered cyclic monothiocarbonate cited in the present claims, the compound B is a polyamine with at least two primary amines (claims 37-38), and wherein compound C is di(meth)acrylic groups (claim 39-40). The above components are catalyzed and reacted with each other (claim 45).
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited above, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, and 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 11, and 12, of copending Application No. 17/270187 (App. No. 17/270187). 

Claims 1, and 6-14, are taught by claims 1-7, 11, and 12 of App. No. 17/270187. App. No. 17/270187 claims a polymer obtained by reacting compound A, compound B and optionally compound D having at least one functional group that reacts with -SH, (claim 1), wherein compound A is 5-(methacryloyloxy)methyl-1,3-oxathiolane-2-one, (claims 4-5), wherein R2-R4 are hydrogen and R1 is -CH2-C(=O)-R6, wherein R6 is a 3 carbon organic group. Compound B has at least one amino group such as a primary amino group (claim 1 and 12), and compound D has at least one ethylenically unsaturated groups or epoxy groups (claim 1 and 7).
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited above, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, and 6-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2468791 A1 to Bracht et al. (hereinafter Bracht).

Regarding claims 1, 6-8, 10, and 12-14, Bracht teaches a curable epoxy resin formulation comprising a component A obtained by mixing an epoxy resin and a thiocarbonate (para 77) and a curing component B with an amine hardener composition comprising a diamine curing agent such as xylenediamine (para 79-81), wherein the above components are mixed together, and reacted/cured (para 90-91), which meets the claimed polymer, composition and the process of claims 10, 12, 13, and 14. Bracht further teaches the epoxy resin is preferably 
    PNG
    media_image2.png
    138
    473
    media_image2.png
    Greyscale
(para 44), which meets the claimed compound (C) having two groups that react with SH as cited in claim 1. The above thiocarbonate has the formula (I), 
    PNG
    media_image3.png
    85
    163
    media_image3.png
    Greyscale
(para 11 and 18), wherein the formula can encompass the 1,3-oxathiolan-2-one version, i.e. monothiocarbonate, (para 20), where Z1=O, Z2=S, and Z3 =O, which meets the claimed cyclic monothiocarbonate portion of Formula (I) cited in claims 1-5. Bracht also teaches R1 is represented by an aliphatic radical (See abstract, para 11 and 68), wherein examples of the aliphatic radical includes R5 shown in Formula (Va) which represents a linear or branched alkyl radical (para 32), which meets the claim alkyl group so R1. When 
    PNG
    media_image3.png
    85
    163
    media_image3.png
    Greyscale
is 1,3-oxathiolan-2-one, wherein R1 is an aliphatic radical such an alkyl, this meets the claimed cyclic monothiocarbonate cited in claims 1, 13 and 14, wherein three of R2-R4 is hydrogen, and R1 is an alkyl group. The xylylenediamine meets the claimed two primary amino groups cited in claims 1, 6, and 13, and it also meets the D) compound since two amine groups would also be able to react with –SH. The above thus, meets the first and second alternative. When all the above components are reacted, the urethane groups are formed as cited by the Applicant in their specification.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention based on the teachings of Bracht to selected the alkyl species for the aliphatic radical of R1 in formula (I) 
    PNG
    media_image3.png
    85
    163
    media_image3.png
    Greyscale
because Bracht specifically teaches an alkyl as an example of an aliphatic species as shown in R5 of formula (Va). (para 32-33).

Regarding claim 9, as cited above and Bracht teaches claim 1. Bracht further teaches the second alternative when the diamine is compound D) and meets claim 9 because the first alternative is optional.

Regarding claim 11, as cited above and Bracht teaches claim 1. Bracht further teaches the first alternative when the diamine is compound B) and meets claim 11 because the second alternative is optional.

Allowable Subject Matter
As cited above, Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of copending Application No. 17/257749.
Although the present invention has the earliest effective filing date, it is not the only rejection remaining. Once the other rejections are alleviated, the rejection will be withdrawn. (See MPEP 804). 
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is JP 2007-178903 A to Mori et al. (hereinafter Mori). Mori teaches the compound 
    PNG
    media_image4.png
    93
    193
    media_image4.png
    Greyscale
(See STN abstract, and para 29 and 32), which meets the claimed formula wherein R2-R4 are hydrogens and R1 is -CH2-O-C(=O)-R6. 
However, Mori does not teach wherein the claimed R6 is a C1 to C14 alkyl group. 

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive in part.
On page 8-9, the Applicant argues that all the double patenting rejections are overcome by the amendments. This is not persuasive in part, because, as cited above, some of the applications still teach each and every component and read upon the claims in an anticipatory manner. 
On page 9-10, the Applicant argues that Bracht does not teach the “monothiocarbonate” because the examples are the dithiocarbonate version and also does not specifically teach the R1 of group of the claimed invention. However, as cited above, Bracht teaches a thiocarbonate having the formula (I), 
    PNG
    media_image3.png
    85
    163
    media_image3.png
    Greyscale
(para 11 and 18), wherein the formula can encompass the 1,3-oxathiolan-2-one version, i.e. monothiocarbonate, (para 20), where Z1=O, Z2=S, and Z3 =O, which meets the claimed cyclic monothiocarbonate portion of Formula (I) cited in claims 1-5. Bracht also teaches R1 is represented by an aliphatic radical (See abstract, para 11 and 68), wherein examples of the aliphatic radical includes R5 shown in Formula (Va) which represents a linear or branched alkyl radical (para 32).
Thus, it would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention based on the teachings of Bracht to selected the alkyl species for the aliphatic radical of R1 in formula (I) 
    PNG
    media_image3.png
    85
    163
    media_image3.png
    Greyscale
because Bracht specifically teaches an alkyl as an example of an aliphatic species as shown in R5 of formula (Va). (para 32-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766